DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/19/2021 has been entered and fully considered.
In light of the examiner’s amendment, the 35 U.S.C 101 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Nicholas S. King (Registration Number 79,670) on July 28, 2021.

Please replace the claims as follows:
1. (Currently Amended) A method for processing a homomorphic encryption comprising:
linearly transforming a homomorphic encryption for an approximate message including an error;
performing an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point; and
linearly transforming the homomorphic encryption which was approximately modulus operated; and
encrypting the linearly transformed homomorphic encryption which was approximately modulus operated into a form of encryption,


7. (Currently Amended) An operation apparatus comprising:
a memory storing a homomorphic encryption for an approximate message including an error; and
a processor performing an operation for the homomorphic encryption,
wherein the processor is configured to:
linearly transform the homomorphic encryption for an approximate message including an error, 
perform an approximate modulus operation for the linearly transformed homomorphic encryption by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point, [[and]] 
linearly transform the homomorphic encryption which was approximately modulus operated, and  
encrypt the linearly transformed homomorphic encryption which was approximately modulus operated into a form of encryption, and
wherein the multi-degree polynomial is an interpolation polynomial for a sine function or a cosine function that approximates the integer point from multiple input values within the predetermined range.








Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed a method which linearly transforming a homomorphic encryption for an approximate message including an error. An approximate modulus operation for the linearly transformed homomorphic encryption is performed by using a multi-degree polynomial set such that input values within a predetermined range are approximate to an integer point. The closest prior arts, as previously recited, Chen et al. (U.S. Pub. Number 2019/0334694) teaches applying a modulus switching and dot product with bootstrapping key to add an error term to each of the encoded digits in the first polynomial to obtain a second encoded polynomial; OR newly cite reference, Yasuda (U.S. Pub. Number 2016/0197726) teaches cryptographic data by performing a polynomial transformation to represent the vector data as one polynomial and encrypting the polynomial by a homomorphic encryption; OR newly cite reference, Trancoso et al., (U.S. Pat. Number 8,837,715 B2) teaches a secure iterative processing protocol that avoids cipher blowup by implementing a protocol based on applying homomorphic linear processing and applying a rescaling module to provide a solution to the problem of secure iterative processing. 

	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 7, thus the claim is considered allowable. The dependent claims which further limit claims 1 and 7 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VU V TRAN/Examiner, Art Unit 2491